Title: To George Washington from Gunning Bedford, 20 January 1777
From: Bedford, Gunning
To: Washington, George



Hond Sir,
Philada January [c.20]th 1777.

As I promised your Excelly some fiew days ago; so I now take the liberty of transmitting to you, my sentiments on the subject of some

Regulations to take place in my Department. The confusion that has attended the Office hitherto, & the difficulty of executing the duty of it, has given me much uneasiness; but those difficulties & that confusion, I hope your Excelly will see has been owing to the want of those fiew regulations, which I have pointed out.
I have been much more perticular in the nature of the Office &c., then there would have been occasion for, for your Execelly’s perusal; but as I did not know wither you might not think proper to lay the matter before Congress, I thought it necessary on that account. The Congress, from their little attention to the department, I am convinced, must in a great measure be ignorant of the nature & importance of it. However I am in hopes, if your Excelly will be so good as to take notice of the matter; that the Departmt will be put on such a footing, as may reflect credit on the Officers in the execution of it, & answer every good purpose, that the publick can wish or expect.
I must beg leave to remind your Excelly, again of Mr Chases letter. Col. Moylan has told me, you were so good, as to tel[l] him you would get him the pay & rank of Colonel, if he continued in the Office. If your Excelly could think proper to make that the line with respect to me, I should think myself under many additional Obligations.
I hope to have the pleasure of seeing your Excelly in a fiew days. I have the honor to be with the greatest respect, your Excelly’s much Oblidged most obedt very Hbble Servt

Gunn’g Bedford

